      Case 4:20-cv-03709 Document 25 Filed on 11/01/20 in TXSD Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


STEVEN HOTZE, M.D., et al.,

                       Plaintiffs,

       v.                                                 Civil Action No. 4:20-cv-03709

CHRIS HOLLINS, in his official capacity as
Harris County Clerk,

                       Defendant.


         MOTION BY BENJAMIN L. GINSBERG AND JOSEPH R. STRAUS III
                 FOR LEAVE TO FILE AMICI CURIAE BRIEF

       Movants Benjamin L. Ginsberg and Joseph R. Straus III respectfully seek leave to file, as

amici curiae, the attached brief in opposition to Plaintiffs’ motion for emergency injunctive relief.

       Mr. Ginsberg is an expert in election law who practiced for 38 years before his recent

retirement. During that time, he represented numerous political parties, political campaigns,

candidates, members of Congress and state legislatures, governors, and others in matters including

federal and state campaign finance laws, ethics and gifts rules, pay-to-play laws, election

administration, government investigations, redistricting, communications law, and election

recounts and contests. He served as counsel to all three Republican national party committees and

represented four of the past six Republican presidential nominees (including, through his former

law firm, President Trump’s 2020 Campaign). He also served as counsel to the Republican

Governors Association. Mr. Ginsberg has extensive experience on the state legislative level,

including leading Republican redistricting efforts nationwide for many years. He played a central

role in the 2000 Florida recount, as well as several dozen Senate, House and state election contests.
      Case 4:20-cv-03709 Document 25 Filed on 11/01/20 in TXSD Page 2 of 4




Mr. Ginsberg also co-chaired the bipartisan 2013 Presidential Commission on Election

Administration.

       Mr. Straus is a native of San Antonio, a fifth-generation Texan, and a Republican. He

served as Speaker of the Texas House of Representatives from 2009 until 2019, making him the

longest-serving Republican Speaker in Texas history. Before serving in the Texas State

Legislature, Mr. Straus served in the administrations of President George H. W. Bush and

President Ronald Reagan. Before that, he served as Lamar Smith’s campaign manager in his first

race for Congress. Mr. Straus has also served on the Management Committee of the Bexar County

Republican Party, as a precinct chairman, and on numerous campaign committees for federal, state,

and local candidates, including as a past Chairman of the Republican Legislative Campaign

Committee. He continues to engage with the State Legislative Leaders Foundation and, among

other things, serves as a member of the Honorary Board of Directors at the SMU John Goodwin

Tower Center for Political Studies. Mr. Straus also continues to provide leadership with the

national Republican Party by serving on the Board of Directors of the Republican State Leadership

Committee. Over his long career as a candidate, campaign manager, and legislator, Mr. Straus has

been both the drafter and the subject of the state’s election laws.

       Movants share a strong interest in ensuring a free, fair, and secure election, and therefore

oppose Plaintiffs’ efforts to disenfranchise thousands of Texas voters by retroactively having their

chosen method of voting declared illegal. And, considering their experience and expertise,

movants respectfully submit that they possess “unique information [and] perspective” that can

assist the Court in the sound resolution of this case. Jin v. Ministry of State Sec., 557 F. Supp. 2d

131, 137 (D.D.C. 2008) (quoting Ryan v. Commodity Futures Trading Comm’n, 125 F.3d 1062,

1064 (7th Cir. 1997)); see also Alex Pacheco v. Freedom Buick GMC Truck, Inc., 2011 WL




                                                  2
      Case 4:20-cv-03709 Document 25 Filed on 11/01/20 in TXSD Page 3 of 4




13234884, at *1 (W.D. Tex. Nov. 1, 2011) (“Although neither the Rules of Civil Procedure nor

the Local Rules of this Court prescribe procedures for filing an amicus curiae brief, the district

court's inherent authority to allow the participation of amicus under conditions that the court finds

appropriate has been recognized in numerous cases.”) (internal citations omitted).

       Movants’ proposed brief is attached hereto as Exhibit A. In the brief, Mr. Ginsberg and

Mr. Straus argue that Harris County’s drive-thru voting program is permitted by the plain text of

Texas state law, that Plaintiffs’ last-minute attempt to disenfranchise thousands of voters violates

federal law, and that the so-called “independent state legislature” doctrine actually counsels against

a federal court stepping in to rewrite state law, especially after the Texas Supreme Court has

already declined to do so. A proposed order is attached as Exhibit B.

       Dated: November 1, 2020

                                               Respectfully submitted,

                                               HAYNES AND BOONE, LLP

                                               /s/ Mark Trachtenberg
                                               Mark Trachtenberg
                                               S.D. Tex. No. 24584
                                               Texas Bar No. 24008169
                                               1221 McKinney Street, Suite 4000
                                               Houston, Texas 77010
                                               Telephone: (713) 547-2000
                                               Facsimile: (713) 547-2600
                                               mark.trachtenberg@haynesboone.com

                                               ATTORNEY FOR AMICI
                                               BENJAMIN L. GINSBERG AND JOSEPH R. STRAUS III




                                                  3
      Case 4:20-cv-03709 Document 25 Filed on 11/01/20 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document was served on all counsel of record via e-
service on November 1, 2020, in accordance with the Federal Rules of Civil Procedure:

                                                     /s/ Mark Trachtenberg
                                                     Mark Trachtenberg




                             CERTIFICATE OF CONFERENCE

       I hereby certify that I contacted counsel for the parties by electronic mail on November 1,
2020, to seek their respective positions on our request for leave. Defendant Hollins and the
Proposed Intervenor-Defendants have given their consent to this filing. I have received no response
from Plaintiffs as of this filing.

                                                     /s/ Mark Trachtenberg
                                                     Mark Trachtenberg




                                                4
